DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being obvious over Lin et al. (US 2018/0292935) in view of Konishi et al. (JP 2001149348).
	In regard to claims 1 and 11, Lin et al. teach an imaging device comprising: an irradiator configured to emit visible light (elements 1131) and invisible light as irradiation light (elements 1132. Lin et al. describe the irradiation units as LEDs which are equivalent to applicant’s specified irradiation units); an imager configured to capture an image of an irradiation region irradiated with the irradiation light to acquire an image (elements 1133, the detectable diodes are equivalent to applicant’s CMOS or CCD); and a controller (system in paragraph 27 is equivalent to applicant’s controller 107) configured to cause the imager to acquire a detection image as the image in a first mode in which the irradiator emits the invisible light (paragraph 30, switch to fingerprint identification), determine whether a biometric object is presented in the irradiation region based on the detection image, and when the biometric object is presented, cause the imager to acquire a biometric image obtained by copying the biometric object as the image in a second mode in which the irradiator emits the visible light and the invisible light (paragraph 29, both visible LEDs and IR light is used during fingerprint detection) but does not teach detect a shadow region indicating a shadow projected on the biometric object included in the biometric image, and perform shadow correspondence processing according to the shadow region.
	Konishi et al. teach detect a shadow region indicating a shadow projected on the biometric object included in the biometric image, and perform shadow correspondence processing according to the shadow region (see abstract, correcting shadow region).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lin et al. with the shadow correction of Konishi et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Lin et al. with the shadow correction of Konishi et al. because it would improve image detection accuracy.
In regard to claim 5, Konishi et al. teach wherein the controller is configured to perform, as the shadow correspondence processing, processing of removing the shadow region from a biometric region in which the biometric object included in the biometric image is copied (abstract).
In regard to claim 6, Konishi et al. teach wherein the controller is configured to perform, as the shadow correspondence processing, processing of detecting at least one of a position and a posture of the biometric object based on the shadow region (see abstract. Konishi et al. teach removing the shadow. Based on this processing the object is detected).
	In regard to claim 10, Lin et al. teach authentication unit configured to perform biometric authentication based on a biometric image (paragraph 27, Lin et al. teach a system that performs fingerprint identification).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Kinishi et al. further considered with Yeh et al. (US 2021/0089741).
In regard to claim 9, Lin et al. and Konishi et al. teach all the elements of claim 9 except wherein the control unit determines whether a luminance saturation region is present in the biometric image, and when the luminance saturation region is present, the control unit decreases a light amount of the irradiation light in the second mode.
Yeh et al. teach wherein the control unit determines whether a luminance saturation region is present in the biometric image, and when the luminance saturation region is present, the control unit decreases a light amount of the irradiation light in the second mode (paragraph 74).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lin et al. and Konishi et al. with the brightness and saturation compensation of Yeh et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Lin et al. and Konishi et al. with the brightness and saturation compensation of Yeh et al. because it would improve fingerprint detection.
Allowable Subject Matter
Claims 2 and 3 are allowed.
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/8/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623